Citation Nr: 1206162	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 2009 for the grant of a total disability rating based on individual unemployability due to service-connected disorders (TDIU).   

2.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for residuals of an August 2008 motor vehicle accident, secondary to service-connected disabilities, including as a result of medications.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.           

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

At his October 2010 hearing, the Veteran raised questions as to the effective date of the assignment of the grant of service connection for posttraumatic stress disorder (PTSD).  Hearing transcript, page 3.  A rating decision dated in August 2009 granted entitlement to service connection for PTSD, effective May 21, 2009.  The Veteran was notified of this decision in an August 2009 notice from the RO.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).   The Board finds that a CUE issue has not been raised at this time, but refers this matter to the RO for any appropriate action.    

In this matter, the Board finds that further inquiry is necessary to develop the inextricably intertwined issues pertinent to the ratings for peripheral neuropathy and service connection issues as cited on the title page of this decision.  In the event that such issues ultimately do not impact the currently combined ratings assigned, further consideration is warranted into whether a TDIU would have been appropriate on an extraschedular basis prior to May 21, 2009.  These issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 21, 2009, the medical evidence of record as it stands indicates that service-connected disorders may have caused the Veteran to be unemployable,  which therefore warrants referral for extraschedular consideration under 38 C.F.R. § 4.16(b). 


CONCLUSION OF LAW

The criteria for referral to the Director, Compensation and Pension Service, for extra-schedular consideration of the Veteran's claim of unemployability prior to May 21, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.16(b) (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2008 and May 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  These letters provided him with the general criteria for the assignment of a TDIU, and for an effective date, as well as what is needed for extraschedular consideration.  Id.  And the letters were issued to the Veteran prior to the adverse rating decision on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The RO provided the Veteran with a VA compensation examination into his claim (the report of which is in the claims file).  The Veteran testified in a hearing to address his contentions before the Board in October 2010.  And the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a TDIU.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of the VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki, 129 U.S. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.   

Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On May 5, 2008, VA received the Veteran's original claim for a TDIU.  In August 2008, the RO denied the Veteran's claim.  In September 2008, the Veteran then filed additional information to substantiate his claim.  

In an August 2009 rating decision, the RO granted the Veteran's claim to a TDIU effective May 21, 2009.  The Veteran filed a notice of disagreement with that decision, and argued that an earlier effective date should be assigned.  The RO denied that earlier effective date claim in the December 2009 rating decision on appeal.    

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In this matter, the Veteran filed his claim on May 5, 2008.  As such, the inquiry here is whether a TDIU was warranted prior to May 21, 2009.  

A Veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In this matter, the Veteran was service-connected for several disorders at the time of his May 5, 2008 claim for a TDIU.  Effective February 7, 2008, he was rated as 20 percent disabled for diabetes mellitus, type II (diabetes), as separately 10 percent disabled for left and right upper extremity peripheral neuropathy, as separately 10 percent disabled for left and right lower extremity peripheral neuropathy, as 10 percent disabled for tinnitus, as 0 percent disabled for hearing loss, and as 0 percent disabled for erectile dysfunction.  

The record indicates that the Veteran's upper and lower bilateral peripheral neuropathy was due to his diabetes.  Given the common etiology of these disorders, the peripheral neuropathy and diabetes may be considered one disability.  Moreover, given involvement of both upper and lower extremities, the bilateral factor has applied here.  As such, at the time of the Veteran's May 2008 claim, he had a single rating of 50 percent (diabetes and neuropathy) and a combined rating of 60 percent (diabetes, neuropathy, and tinnitus).  See 38 C.F.R. §§ 4.25, 4.26.   

On May 21, 2009, however, the RO received the Veteran's original claim for service connection for posttraumatic stress disorder (PTSD).  In an August 2009 rating decision, the RO granted the Veteran's claim, and assigned a 30 percent rating effective the date of claim on May 21, 2009.  38 C.F.R. § 3.400(o).  Since that date, the Veteran has had a combined rating of 70 percent.  Thus, the assigned effective date for the Veteran's TDIU has been May 21, 2009.    

The Board has considered whether an extraschedular evaluation would have been warranted prior to May 21, 2009.    

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of Veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  

The Board cannot assign an extraschedular rating in the first instance.  Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

At the time of the Veteran's claim for a TDIU in May 2008, the evidence suggested that he was unemployable.  In an April 16, 2008 VA treatment record, the Veteran's treating physician described the Veteran as "severely limited with standing, walking, lifting, kneeling, pushing, and climbing stairs."  The physician indicated that the Veteran's complaints regarding neuropathy symptoms in his hands interfered with his ability to "do work involving repetitive motion and dexterity."  The record also noted that psychological symptoms (not service connected in April 2008) would interfere with his ability to interact "with his job superior and associates."  The physician concluded that the Veteran could not return to his profession as a machinist.  

The record indicates that the Veteran applied for vocational rehabilitation service with VA in April 2008.  An April 2008 report indicated that "[v]ocational placement for this [V]eteran is not currently reasonably feasible based on documentation from [Veteran's] doctor as well as personal report from" the Veteran.  The Veteran was found to have "an impairment to employability" due to neuropathic symptoms in his upper and lower extremities, to limitations from a diabetic diet and medication regimen, and due to hearing disorders.  In the April 2008 letter to the Veteran denying VA vocational rehabilitation services, it is stated that "it is not reasonable to expect you to be able to train for or get a suitable job at this time."       

The evidence in this case indicates that the available schedular evaluations for the Veteran's service-connected neuropathy may have been inadequate prior to May 21, 2009.  38 C.F.R. § 3.321(b).   The Board notes moreover that the Veteran experienced a traumatic automobile accident in August 2008, which caused a fractured hip and ankle, and may have aggravated preexisting back and neck disorders.  The evidence indicates that the Veteran was severely disabled as a result of the accident.  None of the disorders arising out of the accident is service connected.  But the Veteran has maintained that medication used for his service-connected disorders led to the impairment that caused the accident.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay evidence may be competent with regard to matters that are capable of lay observation).   These issues are inextricably intertwined with the effective date issue on appeal and must be developed/addressed prior to consideration of the effective date issue.    See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

However, given that the record as it stands provides a conclusion that  a referral for extraschedular consideration of a TDIU between prior to May 21, 2009 is warranted, such is herein granted, regardless of the outcome of aforementioned matters.  38 C.F.R. § 4.16(b).  


ORDER

Entitlement to referral to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU prior to May 21, 2009 is granted. 



REMAND

As discussed above, the issues of higher ratings for peripheral neuropathy of the upper and lower extremities and service connection for residuals of an August 2008  motor vehicle accident as secondary to service-connected disabilities, including medications thereof, are raised and must be addressed prior to complete resolution of the earlier effective date issue on appeal.   

Further, as applicable once the above issues are resolved, consideration for an extraschedular rating for a TDIU prior to May 21, 2009, under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate developmental action to address the issues of  higher ratings for peripheral neuropathy of the upper and lower extremities and service connection for residuals of an August 2008  motor vehicle accident as secondary to service-connected disabilities, including as a result of medications thereof.

2.  After completion of the above, and, as applicable, review the issue of an earlier effective date, prior to May 21, 2009.  If still applicable, the claim for a TDIU under 38 C.F.R. § 4.16(b), prior to May 21, 2009, is to be submitted to the Director, Compensation and Pension Service. 

3.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case as to the issues perfected on appeal, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


